Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Amber Ready, Inc. Rockaway, New Jersey We hereby consent to the inclusion in this Registration Statement on Form S-1 (Amendment No.1) of our report dated December 15, 2009 relating to the consolidated financial statements of AMBER Ready, Inc. as of December 31, 2008 and 2007 and for the years then ended.We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas February
